A note of the following tenor, viz :
^Wardsboro’, Jan. 9, 1813.
f'For value received of Parly Fairbanks, I promise to pay. him, or his order, the sum of one hundred and ninety dollars of good custom cow-hide boots, at four dollars per pair ; said boots to be delivefed at my shop in Wardsboro’, in two years from the first day of January instant, one half of said boots to be hqrse-hide legs, and one half of the other to be good kip-skin legs —is ambiguous, and parol proof is admissible to shew the agreement and understanding of the parties, in relation to the kind, quality, and worth of the boots intended ; there being no definite meaning attached to |he words, “good Custom cow-hide,” &c,